department of the treasury internal_revenue_service washington d c dec commissioner tax_exempt_and_government_entities_division uniform issue list tt zp natl kkekk kkk legend taxpayer a spouse ira x financial_institution a financial advisor a amount a dear i e ex ee this is in response to your request signed may as supplemented by correspondence dated august 20' in which you request a letter_ruling under sec_408 of the internal_revenue_code the code’ september october 20' ‘ and december the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x of amount a taxpayer a asserts that his failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was due to an error by financial_institution a in that financial advisor a an employee of financial_institution a provided the incorrect rollover deadline date to taxpayer a taxpayer a represents that he is the owner of ira x maintained at financial_institution a in february 20__ taxpayer a contacted financial advisor a his long-time financial advisor seeking advice regarding options for accessing amount a on a short-term basis for the purpose page of funding a cash purchase of a residence that was in foreclosure financial advisor a told taxpayer a that he could borrow the funds from ira x so long as the funds were redeposited back into the ira by a certain deadline the deadline provided by financial advisor a was after the required 60-day period on march and his wife spouse marked the calendar for the incorrect deadline provided by financial advisor a for the redeposit of amount a in ira x taxpayer a withdrew amount a from ira xx in may spouse contacted financial advisor a to verify when amount a needed to be redeposited into ira x financial advisor a confirmed the incorrect deadline he had previously provided taxpayer a had taxpayer a known the correct 60-day deadline he could have completed the rollover because he had the funds available during the 60-day period to redeposit amount a in ira x on june 20' taxpayer a sent a check for amount a to financial advisor a and it was deposited into ira x before the incorrect deadline but after the 60-day rollover period had ended financial advisor a verified to taxpayer a that amount a was back in ira x taxpayer a did not discover that financial advisor a's advice was incorrect until he brought his from financial_institution a showing a taxable_distribution of amount a taxpayer a has since removed amount a from ira x to avoid additional penalties tax documents to his accountant and the accountant saw the form 1099-r based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received page any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution a in that financial advisor a provided the incorrect rollover deadline date to taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day ' requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent
